Title: From George Washington to Board of War, 24 December 1780
From: Washington, George
To: Board of War


                        
                            Gentlemen
                            Head Quarters New Windsor 24 Decr 1780
                        
                        I have been honored with yours of the 16th. The Resolve which you inclosed, had been forwarded to me by His
                            Excellency the president of Congress and General Knox was, in consequence, directed to appoint a Field Officer of
                            Artillery to the duty recommended. Lt Colo. Forrest is the Officer. I have the honor to be &c.

                    